WILLIAMS', C.

Motion ^orepti°ns: New Trial.

This is an action to quiet title to real estate. Trial was had in the circuit court of Butler county, resulting in a decree ^or defendants. Plaintiffs bring the case here by writ of error. Defendants in error insist that the appellate review must be limited to the record proper on *379the ground that the correct bill of exceptions does not contain'plaintiffs’ motion for new trial, nor any call for said motion. Upon an examination, we find that defendants ’ claim is correct. The situation of the record in this case is identical with that discussed in the recent case of Haggerty v. Ruth, 259 Mo. 221, delivered by this Division. The record proper appears to be free from error and for the reason stated in the opinion in the above mentioned case the judgment is affirmed.
Boy, G., concurs.
PER CURIAM. — The foregoing opinion of Williams, C., is adopted as the opinion of the court.
All the judges concur.